Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-155
                        Lower Tribunal No. 21-4814
                           ________________

                        William Gerard Rivera,
                                  Appellant,

                                     vs.

                   Inorys Hernandez Reyes, etc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Carlos Guzman, Judge.

     Kubicki Draper, P.A., Bretton C. Albrecht and Joanne I. Nachio (Fort
Lauderdale), for appellant.

     De La Heria & Associates, P.A., and Raul De La Heria, for appellee.


Before LINDSEY, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.